Citation Nr: 1232130	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-49 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for hyperacusis of the right ear.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) from August 2004, April 2009, June 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In the August 2004 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for hyperacusis of the right ear.  

In a February 2008 decision, the Board reopened and denied the claim of entitlement to service connection for right ear hearing loss.  It also denied the claim of entitlement to service connection for right ear hyperacusis, explaining why that the issue was characterized as entitlement to service connection for right ear hyperacusis.

The decision was appealed to the United States Court of Appeals for Veterans' Claims (Court).  The Court granted the parties' Joint Motion for Partial Remand of the Board's February 2008 decision.  Pursuant to the actions requested in the September 2008 Joint Motion, the Court vacated the Board's decision and remanded the issue of entitlement to service connection for hyperacusis to the Board for readjudication.  The decision to reopen and deny the claim for service connection for right ear hearing loss was left undisturbed.

In March 2009, the Board remanded the matter of entitlement to service connection for right ear hyperacusis to the RO for additional development.

In an April 2009 rating decision, the RO granted entitlement to service connection for right ear hyperacusis and assigned an initial 10 percent evaluation for that disability, effective January 17, 2002, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8207 (2011).  The Veteran submitted a timely appeal with respect to the assigned rating.  As the current appeal arose from a rating assigned following the initial grant of service connection for the Veteran's right ear hyperacusis, the Board will evaluate the level of impairment due to the disability throughout the entire time period and consider the possibility of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In a June 2010 rating decision, the RO denied reopening the claim of entitlement to service connection for right ear hearing loss.  Thereafter, the RO filed a timely notice of disagreement (NOD) for that matter in July 2010.  He was issued a Statement of the Case in December 2010 and in February 2011 he perfected his appeal by submitted a substantive appeal.

In a March 2011 rating decision, the RO denied entitlement to a TDIU rating.  The Veteran perfected an appeal with respect to this issue.

In April 2011, the Board remanded the matters of entitlement to an initial evaluation in excess of 10 percent for right ear hyperacusis and entitlement to a TDIU rating to the RO for additional development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It also remanded the matter of whether new and material evidence had been received to reopen a claim for service connection for right ear hearing loss for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 

In regard to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus identified in the title page, the RO decision dated December 2010 awarded service connection and assigned the initial 10 percent rating, but the Veteran filed a timely NOD.  While such issue is not certified for appeal, the Board finds that there has not been a SOC rendered with respect to this issue.  Therefore, as will be described in further detail in the Remand section of this decision, the issue is in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In a July 2011 VA Form 9, it appears that the Veteran raises a claim of secondary service connection for schizophrenia.  This issue has not been adjudicated by the RO.  As such, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for right ear hearing loss, entitlement an initial evaluation in excess of 10 percent for hyperacusis, entitlement to a TDIU rating, and entitlement to an initial evaluation in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a February 2008 decision, the Board reopened and denied entitlement to service connection for right ear hearing loss based on the finding that there was no evidence of right ear hearing loss for VA purposes.

2.  New evidence associated with the claims file since the February 2008 denial, is not cumulative or redundant, does bear directly and substantially upon the specific matter under consideration, and is so significant that it must be considered to fairly decide the merits of the claim for service connection for a right ear hearing loss.



CONCLUSIONS OF LAW

1.  The February 2008 Board decision, which reopened and denied entitlement to service connection for right ear hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1100, 20.1104 (2011).

2.  Evidence received since the Board's February 2008 denial is new and material and the criteria for reopening the Veteran's claim for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a), 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board has reopened the Veteran's claim of entitlement to service connection for right ear hearing loss, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for Right Ear Hearing Loss

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2011).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A longitudinal review of the record reveals a complex procedure background for this appeal.  The Veteran originally filed a claim of entitlement to service connection for low ringing in right ear in May 1976.  In a September 1976 rating decision, the Veteran was assigned a noncompensable rating for defective hearing under Diagnostic Code 6299, effective August 9, 1975.  

In an October 1977 rating decision, the Veteran was assigned a 10 percent rating for defective hearing under Diagnostic Code 6299, effective January 18, 1977.  The RO continued the previously assigned 10 percent rating for defective hearing in a September 1981 rating decision.  

In a December 1983 rating decision, the RO corrected the Veteran's defective hearing disability (rated as 10 percent) to be only for his left ear under Diagnostic Code 6282 as well as denied entitlement to service connection for defective hearing in the right ear, as minimal losses throughout the years were entirely within normal limits for rating purposes. 

In September 1986, the Veteran filed a petition to reopen the claim of entitlement to service connection for right ear hearing loss.  In a February 1987 confirmed rating decision, the RO indicated that there was no new and material evidence to warrant reconsideration of the denial of service connection for hearing loss in the right ear. 

In a July 2003 rating decision, the RO denied reopening the claim of entitlement to service connection for right ear hearing loss.  He was notified of that decision by the RO in August 2003.  In an August 2004 statement, the Veteran mentioned his complaints of right ear "high velocity noise loss".  In an August 2004 rating decision, the RO again denied reopening the claim of entitlement to service connection for right ear hearing loss.  The Veteran was notified of that decision by the RO in September 2004.  He perfected a timely appeal for that matter.  

In a February 2008 decision, the Board reopened and denied entitlement to service connection for right ear hearing loss.  It was indicated that right ear hearing loss was not shown by competent medical evidence to be related to service, and that a compensably disabling sensorineural hearing loss was not manifested within one year of separation from active duty. 

As noted above, when a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011).

The Veteran attempted to reopen his claim for service connection for right ear hearing loss in September 2009.  This appeal arises from the RO's June 2010 denial to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Evidence added to the claims file since the February 2008 Board denial includes statements from the Veteran and his attorney; VA examination reports dated in April 2009, December 2010, and June 2011; statements and treatment records from a private physician identified as S. P. L., M. D.; and records from the Social Security Administration (SSA).

In an April 2009 VA ear disease examination report, the Veteran indicated that his ear symptoms began after being deafened by a tank firing next to him with an immediate onset of complete loss of hearing and loud humming tinnitus bilaterally which lasted for several days and then gradually seemed to improve.  He reported that his hearing continued to improve on the right ear with bilateral tinnitus and a continuation of hearing loss in the left ear.  He acknowledged that the event occurred in service just before discharge and that he did not seek medical care while on active duty.  While his enlistment physical examination audiogram showed normal hearing at approximately the 0 decibel level, his separation physical examination audiogram showed a 15 to 20 decibel threshold shift in the right ear.
The examiner did not list a diagnosis of right ear hearing loss, only listed assessments of severe to profound mixed hearing loss of the left ear, bilateral tinnitus, and right hyperacusis.

In an October 2009 statement from S. P. L., M. D., it was indicated that the Veteran's audiogram demonstrated slight sensorineural hearing loss in the right ear.  In a January 2010 statement, the private physician noted that the Veteran had mild sensorineural hearing loss involving the right ear which was service-related.

In his July 2010 NOD, the Veteran asserted that his right ear hearing loss began in 2003 due to the severity of noise damage in service. 

During his August 2010 Board videoconference hearing on another issue, the Veteran discussed his in-service noise exposure to artillery and that his problems started right before he left service. 

In a November 2010 statement from S. P. L., M. D., it was indicated that the Veteran had chronic hearing loss related to noise exposure in service.  In December 2010, the Veteran went to that private physician for another ear and vertigo evaluation.  Audiological/special test results for the right ear were listed as normal hearing, mild high frequency sensorineural component, normal hearing sensitivity, normal understanding for words, and normal word presentation adjusted to conversational levels, normal middle ear pressure with increased eardrum motion in each ear, right ear somewhat worse at upper limits of normal (now mild loss).  In the December 2010 private audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 25, 20, N/A, and 30 decibels.  Word recognition scores were shown to be 100 percent.  

In a December 2010 VA audio examination report, the Veteran complained of hearing loss.  It was noted that he had military noise exposure from artillery and occupational noise exposure from working as a bartender for a few months and in a machine shop for a few months.  The Veteran did not report post-service recreational noise exposure.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 20, 20, 25, 20, and 25 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Audiologic test results summary was clinically normal on the right side.  After reviewing the claims file and examining the Veteran, the examiner indicated that an opinion on the etiology of hearing loss was not being provided as the Veteran was already service connected for that condition.  

In a June 2011 VA audio examination report, the Veteran's chief complaint was noted to be hyperacusis, vertigo, and syncope.  It was indicated that the Veteran had VA audiological evaluations completed in June 2001, May 2002, and December 2010 that consistently revealed normal right ear hearing with excellent discrimination.  He reported military noise exposure from artillery and infantry with non-combat noise exposure to guns and tanks during training.  Occasional use of hearing protection was reported.  Post-military occupational noise exposure was noted to be employment in a noisy shop without using hearing protection for 2-3 months in 1975 and as a bartender for an unspecified amount of time.  He denied recreational noise exposure.  Pure tone thresholds were not reported for either ear as the test results were considered invalid.  The Maryland CNC word list speech recognition score was listed as 100 percent in the right ear.    

The examiner indicated that an opinion on right ear hearing loss was not being provided as test results were not valid.  However, the examiner highlighted that all three prior VA examination reports consistently revealed normal hearing in his right ear with excellent discrimination.  The examiner found that it was unlikely that his hearing would have changed significantly between December 2010 and the present.  To have normal hearing through December 2010 would indicate that the right ear did not sustain hearing loss related to service from which he was discharged 26 years earlier.   

In a June 2011 VA ear disease examination report, the Veteran complained that hearing in his right ear had decreased recently.  After reviewing the claims file and examining the Veteran, the examiner felt he had mild hearing loss in the right ear.  He concluded that the Veteran's right ear hearing loss was not at least as likely as not related to noise exposure from being in the military.  The examiner highlighted that noise exposure was symmetrical and that the Veteran's left ear hearing loss was not consistent with noise exposure.  He again stated, based on the Veteran's previous audiograms, that his hearing loss was less likely as not a result of military noise exposure.  

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current right ear hearing loss disability.  Specifically, the Veteran complained that hearing in his right ear had decreased recently in the June 2011 VA ear disease examination report.  When presumed credible, such evidence and information (combined with VA assistance (as noted below) and considered with the other evidence of record) raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for right ear hearing loss, entitlement an initial evaluation in excess of 10 percent for hyperacusis, entitlement to a TDIU rating, and entitlement to an initial evaluation in excess of 10 percent for tinnitus is warranted.

As an initial matter, in the December 2010 rating decision, the RO granted entitlement to service connection for tinnitus and assigned an initial 10 percent evaluation for that disability, effective September 14, 2009.  In a February 2011 statement, the Veteran expressed disagreement with the RO's assigned evaluation for his service-connected tinnitus.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no SOC issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the February 2011 statement from the Veteran is accepted as a timely NOD with the December 2010 rating decision, this matter will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011).

Concerning the claim for entitlement to an initial evaluation in excess of 10 percent for right ear hyperacusis, in the April 2011 remand, the Board instructed the RO to arrange for the Veteran to undergo a VA ENT or other appropriate examination to determine whether it was at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of left ear hearing loss, right ear hearing loss, tinnitus, and vertigo were caused by or related to his service-connected right ear hyperacusis. 

As background, the Board reiterates that the Veteran's attorney, in August 2010 and December 2010 statements, requested that the Board rate the Veteran's right ear hyperacusis as analogous to Meniere's disease under 38 C.F.R. § 4.87, Diagnostic Code 6205.  However, in order for Diagnostic Code 6205 for Meniere's disease (as well as Diagnostic Code 6204 for peripheral vestibular disorders) to apply by analogy, hearing loss, vertigo, dizziness, occasional staggering, vestibular disequilibrium, and/or possibly tinnitus must be actually related to or associated with the Veteran's right ear hyperacusis.  38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205.  In the present case, the April 2009 VA ENT examiner noted that the Veteran denied "true vertigo" from his hyperacusis.  Moreover, the April 2009 VA examiner did not indicate that either right or left ear hearing loss was caused by or related to the hyperacusis.  Although the Veteran is service-connected for right ear hyperacusis, he is not service-connected for any right ear hearing loss.  A private ENT physician, S.P.L., M.D., opined in an October 2009 letter that the Veteran's tinnitus and hyperacusis were separate and unrelated symptoms.  In contrast to this evidence, in a January 2010 letter, the physician then assessed that the Veteran's service-connected left ear hearing loss caused his hyperacusis.  In a December 2010 statement, he later noted that the Veteran's disorder was analogous to Meniere's disease.  Thus, the inconclusive and mixed evidence as to whether the Veteran's hearing loss/tinnitus/vertigo were symptoms of or otherwise associated with the service-connected right ear hyperacusis prompted the Board to instruct the RO to obtain an additional VA medical examination and opinion as discussed above.  Parenthetically, the Board notes that the Veteran was awarded entitlement to service connection for tinnitus and assigned an initial 10 percent rating for that disability in a December 2010 rating decision. 

In a June 2011 VA ear disease examination report, the Veteran was noted to be a poor historian and to have difficulty sticking to the task when answering questions.  The Veteran indicated that he fell two or three times month, had hyperacusis and constant tinnitus, wore earplugs to ward off noise and dizziness, not worked in loud noise either prior to or after service, had dizziness without nausea, and intermittently had a problem with his balance.  He reported suffering ear pain only if he removed his earplugs and was exposed to noise.  After reviewing the claims file and examining the Veteran, the examiner indicated that he felt the Veteran had hyperacusis as previously diagnosed.  He further opined that it was less likely as not that the Veteran's dizziness was a result of his military experience.  It was indicated that the problem which caused the Veteran's left ear hearing loss may be responsible for his vertigo and hyperacusis but it is not related to his military service.  The examiner concluded that the Veteran's vertigo and hyperacusis was not caused by or a result of the Veteran's in-service noise exposure.

The Board finds that the evidence of record does not adequately address whether the Veteran's service-connected hyperacusis of the right ear is analogous to Meniere's syndrome.  While a private report state that it is, there was no rationale provided showing that hyperacusis is analogous to Meniere's syndrome.  38 C.F.R. § 4.20 provides that when a unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Additionally, the Board finds that clarification is needed with respect to the associated symptoms attributable to hyperacusis.

With regard to the present claim for entitlement to service connection for right ear hearing loss, the Board notes that the core of this claim centers around whether the Veteran has current right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  

Service treatment records are void of complaints or diagnoses right ear hearing loss under 38 C.F.R. § 3.385.  However, in the June 1975 service discharge audiogram, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 25, 25, N/A, and 30 decibels.  Service personnel records indicated that the Veteran's military occupational specialty (MOS) was Recovery Specialist (related civilian occupation was listed as Tow Truck Operator).  

The Veteran has consistently and credibly asserted that he had a temporary loss of hearing after firing an M16 on a firing range without ear protection a few months before discharge and also being in the vicinity of very loud tanks and artillery during service.  He indicated that it took approximately three days for his hearing to return and that he noticed a significant difference in his ears since that time.  

Post-service evidence of record showed a progression of the Veteran's right ear sensorineural hearing loss (albeit never shown to be severe enough to be considered as hearing loss for VA purposes under 38 C.F.R. § 3.385) during the pendency of the appeal as well as conflicting opinions as to whether right ear hearing loss was casually related to service.  

In statements dated in June 2003, January 2010, and November 2010, S. P. L., M. D., a private physician, alluded to a connection between the Veteran's right ear hearing loss and events during his active service.  In contrast, the June 2011 VA audio examiner indicated that pure tone threshold findings gathered during his evaluation were invalid but highlighted that a December 2010 VA audio examination report showed normal hearing in the right ear and that it was "unlikely" that his hearing would have changed significantly between December 2010 and the present.  He concluded that to have normal hearing through December 2010 would indicate that the right ear did not sustain hearing loss related to service from which the Veteran was discharged 26 years earlier.  In a June 2011 VA ear disease examination report, the examiner concluded that the Veteran's right ear hearing loss was not at least as likely as not related to noise exposure from being in the military.  The examiner highlighted that noise exposure was symmetrical and that the Veteran's left ear hearing loss was not consistent with noise exposure.  He again stated, based on the Veteran's previous audiograms, that his hearing loss was less likely as not a result of military noise exposure.  However, the Veteran clearly asserted during that examination that his right ear hearing loss had decreased recently.  

In light of the cumulative record discussed above, the RO should also arrange for the Veteran to undergo an additional audio examination to clarify the nature and etiology of his claimed right ear hearing loss on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board previously determined that the issue of entitlement to a TDIU rating is properly raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that further development is still necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

The Veteran's service-connected disabilities are currently rated as follows: seborrheic dermatitis of the scalp (rated as 10 percent disabling); left ear hearing loss (rated as 10 percent disabling); right ear hyperacusis (rated as 10 percent disabling); and tinnitus (rated as 10 percent disabling).  The combined rating was 30 percent, effective January 17, 2002.  

For many years, the Veteran and his attorney have continually asserted that he was unemployable due to his service-connected ear disabilities.  The Veteran has also reported that he stopped working once he began receiving disability benefits from the Social Security Administration.  Parenthetically, the Board notes that the Veteran was awarded SSA disability benefits for nonservice-connected mental disorders.  In his May 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) as well as additional statements of record, he has indicated that his disabilities affected full time employment in 1975 and that he lasted worked full time in 1987.  

Statements dated in February 1984 and November 1986 from H. M. S., M. D. discussed the Veteran's difficulties with employment.  In a December 2010 VA audio examination report, the examiner opined that any one disability, such as hearing loss, should not render an individual unemployable.  He further noted that gainful employment may be possible with state of the art amplification, assistive technology, vocational rehabilitation, or medical intervention.  In a June 2011 VA cranial nerves examination report, the examiner indicated that the Veteran's service-connected hyperacusis had significant effects on his usual occupation. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation. 

In addition, the Veteran's claim for entitlement to a TDIU rating is noted to be inextricably intertwined with the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial evaluation in excess of 10 percent for right ear hyperacusis discussed above.  Henderson v. West, 12 Vet. App. 11, 20   (1998) (citing Harris v. Derwinski, 1 Vet. App. 180   (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Finally, the claims file reflects that the Veteran has received medical treatment for his service-connected right ear hyperacusis and claimed right ear hearing loss from the Community Based Outpatient Clinic (CBOC) in Jamestown, New York; however, as the claims file only includes treatment records from that facility dated up to November 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should issue to the Veteran and his attorney a SOC addressing the claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to this issue for the issue to be before the Board on appeal.

2.  Obtain VA treatment records pertaining to the Veteran's service-connected right ear hyperacusis and claimed right ear hearing loss from the Jamestown CBOC, for the period from November 2010 to the present.  

All attempts to procure the above records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  After completion of the above development, the Veteran's claims file should be returned to R. M., M. D., who conducted the Veteran's June 2011 VA ear disease examination, in order to address the severity and related symptomatology of the Veteran's right ear hyperacusis.  If R. M., M. D. is unavailable, the Veteran's claims file should be forwarded to another appropriate clinician, preferably ENT physician.  The claims file and a copy of this remand must be made available to and reviewed by the physician. 

Based on a review of the claims folder and utilizing sound medical principles, the physician is requested to address the following:

a) State whether the Veteran's service-connected hyperacusis is analogous to Meniere's syndrome.  In addressing this, the physician should address whether Meniere's syndrome is a closely related disease to hyperacusis in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  In addressing this, the physician should note that conjectural analogies should be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  

b)  If Meniere's syndrome is considered analogous to hyperacusis, the examiner should identify all related symptoms of the hyperacusis and comment on the severity of each associated symptom.  Thereafter, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected hyperacusis symptoms results in hearing impairment with vertigo less than once a month with or without tinnitus, or; 

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected hyperacusis symptoms results in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, or;

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected hyperacusis symptoms results in hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly with or without tinnitus.

c) If it is found that hyperacusis is not analogous to Meniere's syndrome, state whether it is analogous to an impairment of the cranial nerves.  If so, the physician should identify the affected nerve, identify the associated symptoms, and then should address whether the impairment is closely related to complete or incomplete paralysis of the nerve. If incomplete, the physician should state whether such impairment would be described as moderate or severe.

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions, the private physician (S.P.L., MD) statements dated in October 2009, January 2010, and December 2010, and the prior opinions and findings in the April 2009 and June 2011 VA examination reports of record.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed right ear hearing loss.  All indicated tests and studies are to be performed.  In this regard, appropriate audiological studies should be performed and speech recognition testing using the Maryland CNC test must be conducted.  The Veteran should be instructed that he must cooperate during the tests and that if it is found that his effort has contributed to any results being invalid this could have a negative impact on his claim.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has a diagnosed right ear hearing loss disability which is etiologically related to his period of active service, to include credibly asserted in-service noise exposure. 

In doing so, the examiner should acknowledge and discuss the Veteran's statements asserting in-service noise exposure, the continuity of symptomatology since service, and post-service noise exposure.  In addition, the examiner must discuss and reconcile findings shown on numerous VA and private audiograms of record, private physician statements dated in June 2003, January 2010, and November 2010, and the opinions shown in the June 2011 VA examination reports.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The RO should arrange for the Veteran to undergo any appropriate VA examination to determine if the Veteran prevented from obtaining and retaining a substantially gainful occupation due to service-connected disabilities.  With respect to each service-connected disability, the examiner should list the impairment/symptoms caused by each disability, as well as comment on the severity of each associated impairment/symptoms.  Thereafter, the examiner should state how each associated impairment/symptom impacts the veteran's ability to perform sedentary and/or manual type of positions.  

The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any nonservice- connected disabilities, the February 1984 and November 1986 statements from the Veteran's private physician (H. M. S., M. D.), and the findings of the VA examiners in the December 2010 and June 2011 VA examination reports.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Thereafter, the RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations and medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2011 SOC, May 2011 SOC, and October 2011 SSOC.  

Consideration should also be given as to whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's right ear hyperacusis disability picture requires the assignment of any extraschedular rating under 38 C.F.R. § 3.321(b)(1) or whether the his TDIU claim requires the assignment of any extraschedular rating under 38 C.F.R. § 3.321(b) and/or 38 C.F.R. § 4.16(b). 

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


